Citation Nr: 1606289	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  05-21 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for urinary voiding dysfunction due to an undiagnosed illness, for the period prior to September 29, 2004.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to September 1987 and from November 1990 to May 1991.  He served in Southwest Asia from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in August 2012, which granted a joint motion for remand vacating, in part, a July 2011 Board decision and remanding the issue then on appeal for additional development.  The Board remanded the matter for additional development in August 2012.  Subsequent rating action in May 2015 granted an increased 40 percent rating effective from September 21, 2001, to September 29, 2004.  The issue on appeal initially arose from a February 2004 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2008, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's files on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that it must remand the claim on appeal for additional procedural development.  Accordingly, further appellate consideration will be deferred and the issue on appeal is remanded for action, as described in the directives outlined below.  

The Veteran has been represented by the Pennsylvania Department of Military Affairs (PDMA) since 2010.  Prior to that period, and for much of the appeal process as to this claim, he was represented by a national organization.  

As noted above, the claim was remanded in August 2012 for additional development.  Additional medical evidence was subsequently added to the record which resulted in an increased rating.  Documents subsequently created as a result of this grant refer to the PDMA as the Veteran's representative.  (For example, see the May 2015 rating decision).  However, current review does not reflect that the PDMA was provided an opportunity to submit a VA Form 646, nor an equivalent statement in support of the claim, prior to the appeal being recertified to the Board in October 2015.  VA's adjudication policies provide that a representative is to be provided an opportunity to provide a VA Form 646, except for remanded appeals when new evidence is not submitted or the appeal was remanded by the Board solely for the assembly of medical records.  See M21-1, Part I, 5.F.2.  In this case, the evidence added to the record included a VA opinion dated in October 2014 that addressed the severity of the Veteran's urinary voiding dysfunction for the period prior to September 29, 2004, and the PDMA must be afforded the opportunity to submit a VA Form 646.  

The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2015).  The United States Court of Appeals for the Federal Circuit has held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  In order to preserve the Veteran's due process rights, his representative must be given an opportunity to review the record and provide argument in response to the denial of the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

The AOJ must provide the Pennsylvania Department of Military Affairs an opportunity to provide a VA Form 646 or its equivalent on behalf of the Veteran.  38 C.F.R. § 20.600 (2015).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  


